Citation Nr: 0830725	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected left small finger flexor tendon 
laceration, status-post reconstruction with post-surgical 
scar.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1965 to March 1990, including service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska which, in part, granted service 
connection for a left finger disability and assigned a 
noncompensable disability rating therefor, effective August 
7, 2003.  The veteran filed a notice of disagreement in 
regards to the disability rating assigned in the January 2004 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a July 2004 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in August 2004.

By decision dated October 27, 2005, the Board denied the 
veteran's claim.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated August 2, 2007, the Court vacated 
the Board's decision and remanded this issue.  The Board 
subsequently remanded the claim for additional evidentiary 
development.  Such was accomplished, and in June 2008 the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim.  The case has been returned to the Boar d 
for further appellate proceedings.

Additionally-submitted evidence

In August 2008, the veteran submitted copies of his service 
records directly to then Board without waiver of review by 
the RO.  Those records are not, however, "pertinent" to the 
increased rating claim which is being addressed in this 
decision, as they are duplicative of evidence already in the 
file and have no bearing on the matter here under 
consideration, the present level of disability.  Thus, the 
claim need not be remanded for additional consideration by 
the RO.  See 38 C.F.R. § 20.1304 (2007).

Issues not currently within the Board's jurisdiction

In a May 2004 rating decision, the RO denied service 
connection for an upper chest condition/asbestosis.  The 
veteran has not disagreed with that decision, and that issue 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In its October 2005 decision, the Board increased the rating 
assigned for the veteran's service-connected L-2 compression 
fracture to 30 percent disabling.  The Board also denied the 
veteran's claims of entitlement to service connection for 
hypertension, right and left hip disorders, a bilateral knee 
disorder (to include on a secondary basis), and post-
traumatic stress disorder (PTSD).  The veteran did not appeal 
those matters to the Court, and the Board's decision at to 
these issues is final.  See 38 C.F.R. § 20.1100 (2007).  

The veteran did appeal the Board's October 2005 denial of the 
veteran's claim of entitlement to a compensable disability 
rating for service-connected cubital tunnel syndrome, status 
post right medical epicondylectomy.  The Court affirmed the 
Board's denial in the above-referenced August 2007 Memorandum 
Decision.  
The Court's decision as to this issue is final.  See 
38 U.S.C.A. § 7252 (West 2002).  

Accordingly, the only issue which is currently in appellate 
status is that listed on the first page of this decision and 
discussed below. 




FINDING OF FACT

The veteran's service-connected left small finger flexor 
tendon laceration, status-post reconstruction with post-
surgical scar is manifested by mild functional loss due to 
weakness and occasional pain; there is no objective evidence 
of a scar that is painful on examination.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left 
small finger flexor tendon laceration, status-post 
reconstruction with post-surgical scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable disability rating for his 
service-connected left small finger disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Compliance with the Court's directives

As was noted in the Introduction, this case involves a remand 
by the Court.
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The August 2007 Court decision found that, in light of a 
discrepancy between the veteran's report of no pain in the 
left finger at the time of the November 2003 VA examination 
and his subsequent report of near-constant pain in the left 
finger in April 2004, that either the November 2003 VA 
examination was inadequate or the veteran had indicated a 
worsening of symptoms.  Therefore, "[g]iven these 
alternative possibilities, the Board should have sought 
clarification or, at a minimum, addressed them and explained 
why such clarification was not needed to ensure proper 
development of the claim and provide an adequate statement of 
reasons and bases for its decision."  See the August 2, 2007 
Memorandum Decision, page 2.  This the only problem indicated 
by the Court.  As will be discussed below, the Board sought 
clarification of this matter via another medical examination.  
This will be discussed below.

The Board is confident that if any additional problems 
existed, the Court would have brought them to the Board's 
attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 
(1991) [holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"].

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in February 2008.  In essence, the Board instructed 
the Agency of Original Jurisdiction (AOJ) to schedule the 
veteran for contemporaneous VA examination and then to 
readjudicate the claim.  The veteran presented for a VA 
examination in April 2008.  Thereafter, the matter was 
readjudicated via the June 2008 SSOC.  

Accordingly, the Board's remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated August 19, 2003.  This letter advised the veteran of 
the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the letter that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  The 
letter specifically indicated that outpatient records from 
the Western Iowa VA Medical Health Care Systems had been 
requested on his behalf.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the August 2003 letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  The letter also 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Additionally the August 2003 letter 
specifically advised the veteran that in order to be assigned 
an increased disability rating the evidence must show that 
his condition had worsened.  See the August 19, 2003 letter 
at page 8.  

In the August 2003 letter, the veteran was specifically 
notified to describe any additional evidence which he thought 
would support his claim.  "If you have additional 
information that you would like us to consider, please notify 
us."  See the August 19, 2003 letter, page 4.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran did not receive notice as to elements (4) and 
(5), degree of disability and effective date.  However, 
because the veteran's claim is being denied, elements (4) and 
(5) are moot, and there is no prejudice in proceeding to a 
decision on the merits at this time. 

The Board notes that the veteran submitted correspondence 
which indicated his belief that VCAA must notify him of "the 
existence of negative evidence and how to counter this 
evidence."  See, e.g., the veteran's August 2003 claim.  
However, the United States Court of Appeals for the Federal 
Circuit has specifically found that VCAA notice "may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  The Court has further stated since 
38 U.S.C.A. § 5103(a) "deals only with information and 
evidence gathering prior to the initial adjudication of a 
claim . . . it would be senseless to construe that statute as 
imposing upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet. 
App. 410 at 415 (2006).  Therefore, the contentions that the 
veteran should be provided notification as to the adequacy of 
the evidence in his case is meritless.

Additionally, neither the veteran's counsel nor the Court 
identified any defect in either VA's compliance with the duty 
to notify or the Board's "reasons and bases" discussion of 
same.  If counsel for the veteran believed the Board's VCAA 
duty to notify discussion was in any way problematical, he 
would have undoubtedly explained such potential error in the 
body of his brief to the Court.  He did not.  The Court has 
stated that advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court, and that such a practice hinders 
the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992) ["[a]dvancing different arguments at successive stages 
of the appellate process does not serve the interests of the 
parties or the Court"].

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim to 
include as contemplated in the recent Vazquez decision in a 
letter from the RO dated May 7, 2008, which specifically 
listed the provisions of Diagnostic Code 5307 pertinent to 
his service-connected left finger disorder, and requested 
evidence as to how the veteran's service-connected left 
finger disorder had increased in severity and the effect that 
increase had on his employment and daily life.  

Accordingly, the Board finds that the veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records as 
well as private treatment records which have been identified 
by the veteran.  The veteran has identified no other relevant 
medical treatment.  He was provided with a VA compensation 
and pension (C&P) examination in November 2003.  
Additionally, pursuant to the Court's Order, the Board 
ordered a contemporaneous VA examination which was 
accomplished in April 2008.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) and 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his attorney have been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  He has not requested a personal hearing in 
this matter.

The Board will therefore proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2007).

Specific rating criteria

The veteran's service-connected left small finger flexor 
tendon laceration, status-post reconstruction with post-
surgical scar has been rated under 38 C.F.R. §4.73 Diagnostic 
Code 5307 [Muscle Group VII: function, flexion of the wrist 
and fingers].  

The Board initially observes that the veteran is right hand 
dominant.  See 38 C.F.R. § 4.69 (2007) [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one hand is to be considered 
major].

According to Diagnostic Code 5307, for the nondominant hand, 
a noncompensable rating is assigned for slight disability, a 
10 percent rating is assigned for moderate disability, a 20 
percent rating is awarded for moderately severe disability, 
and a maximum schedular rating of 30 percent is in order for 
severe disability.  
See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2007).  

The Board additionally observes that the words "slight," 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) 871.

Analysis

The veteran is seeking entitlement to an initial compensable 
evaluation for his service-connected left small finger 
disability.  



Assignment of diagnostic code

As noted above, the veteran's service-connected left small 
finger flexor tendon laceration, status-post reconstruction 
with post-surgical scar is currently evaluated under 38 
C.F.R. §4.73, Diagnostic Code 5307.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 5307 is the most appropriate 
diagnostic code by which to evaluate his left small finger 
flexor tendon laceration, status-post reconstruction with 
post-surgical scar.  

The Board notes that employing the code pertaining to 
limitation of motion of the little finger (Diagnostic Code 
5230) would not avail the veteran -- zero percent is the only 
available rating under that code.    

Therefore, the Board will continue to employ Diagnostic Code 
5307.  Neither the veteran or his attorney has suggested that 
any other diagnostic code would be more appropriate.   

Schedular rating

A review of the medical evidence of record shows that the 
veteran does not meet the criteria for a compensable 
disability rating for his service-connected left small finger 
flexor tendon laceration, status-post reconstruction with 
post-surgical scar.  

During the veteran's November 2003 VA examination, he 
indicated that he had good function of the left small finger, 
with occasional aching and stiffness, but "other than that, 
this has not been a big problem for him.  [He] certainly does 
not feel that he has any muscle strength deficit."  Flexion 
of the metacarpophalangeal joint and proximal interphalangeal 
joint of the left fifth finger was 95 and 100 degrees 
respectively, consistent with the opposite hand, and he could 
fully extend the finger.  There was a 5.5 cm scar in the area 
that was well-healed, with no pain or tenderness on 
palpation.  

The examiner noted that the veteran's left fifth finger 
condition did "not sound as though he has a great deal of 
problems at this point"; the diagnosis indicated 
"essentially no sequelae."  These findings, or lack 
thereof, certainly do not correlate to symptomatology which 
is supportive of a "moderate" disability rating under 
Diagnostic Code 5307.  

The same is the case with the more recent April 2008 VA 
examination report.  Physical examination revealed a mild 
decrease in strength and dexterity in the left finger.  
Flexion of the metacarpophalangeal joint and proximal 
interphalangeal joint of the left fifth finger was 80 and 75 
degrees respectively, and he could fully extend the finger.  
X-ray studies of the left hand were normal.  There was a 4 cm 
scar in the area that was well-healed, with no pain or 
tenderness on palpation, though the veteran indicated 
occasional burning in the scar area.  The examiner concluded 
that the veteran evidenced "mild" functional loss in the 
left finger due to weakness and occasional pain.  The 
examiner indicated the veteran's ability to perform chores 
and participate in sports was "mildly" inhibited due to the 
service-connected left small finger disability.  This, too is 
not consistent with moderate disability allowing for the 
assignment of  a compensable rating.

The Board notes that the veteran's reports of pain have been 
inconsistent over the course of the appeal.  As noted by the 
Court, the veteran denied pain at the time of the initial 
November 2003 VA examination but subsequently indicated near-
constant "near-constant pain and throbbing" in the April 
2004 notice of disagreement.  See the Court Order, page 1.  
However, at the time of the April 2008 VA examination the 
veteran specifically denied near-constant pain or any 
throbbing in the left small finger, instead indicating only 
"occasional" pain.  The Board finds that the veteran's 
former assertion of "near-constant pain and throbbing" in 
the left small finger is outweighed by his former and 
subsequent assertions.  His April 2004 statement is 
outweighed as well by the objective medical evidence of 
record, to include both the November 2003 and April 2008 VA 
examination reports, both which demonstrates only occasional 
pain in the left finger.  

The veteran is competent to report symptoms such as pain, 
stiffness and weakness.  Competency, however, is not the same 
as credibility.  The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this 
case, there appears to be a disconnect between the veteran's 
statement to VA adjudicators in connection with his claim and 
his statements to the examining physicians.  The Board finds 
the statements made to the physicians to be more credible, 
since the veteran is more likely to accurately describe his 
symptoms when such can immediately be verified by physical 
examination.  See also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

In short, there is no objective clinical evidence of 
pathology which presents and disability which can be said to 
approximate "moderate."  It appears from the examination 
reports of record that the veteran's left hand was fully 
functional as to movement and strength in November 2003 and 
only evidenced "mild" functional loss in the left finger 
due to weakness and occasional pain in April 2008.  There is 
no medical evidence to the contrary.  It does not appear that 
the veteran seeks medical treatment for the little finger 
disability.  

Accordingly, the criteria for a 10 percent disability rating 
for left small finger flexor tendon laceration, status-post 
reconstruction, with post-surgical scar under Diagnostic Code 
5307 have not been met.

Additionally, as the veteran does not meet the criteria for a 
10 percent disability rating under Diagnostic Code 5307 for 
moderate disability under Diagnostic Code 5307, it follows 
that he does not meet the 20 or 30 percent disability ratings 
for moderately severe and severe disability under Diagnostic 
Code 5307.

DeLuca considerations

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as the case here with Diagnostic Codes 
5307 the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board adds that the symptoms complained of by the veteran 
(pain, weakness, fatigability and the like) are in fact 
encompassed in the disability rating assigned under 
Diagnostic Code 5307.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran has a post-surgical scar on his left small 
finger.  However, there is no indication that the veteran's 
scar is deep, causes limited motion, is 144 square inches or 
greater, is unstable, painful on examination or limits the 
function of the veteran's left small finger.  The veteran 
reported occasional burning in the scar area during the most 
recent VA examination; however, there was no objective 
evidence of pain on examination of the scar in November 2003 
or April 2008.  Therefore, a separate rating under the scar 
codes is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).  



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left finger disability has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of a compensable disability rating at any time 
during the period of time here under consideration.  
The veteran has pointed to none.   

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, August 7, 2003.  Staged 
ratings are not appropriate.

Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left 
finger disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Conclusion

For the reasons and bases set out above the Board has 
determined that the evidence of record does not provide a 
basis for the assignment of a compensable disability rating 
for the left small finger disability.  The benefit sought on 
appeal is denied.  


ORDER

Entitlement to a compensable disability rating for service-
connected left small finger flexor tendon laceration, status-
post reconstruction with post-surgical scar is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


